internal_revenue_service index nos number release date cc dom fi p - plr-103947-99 date date legend parent bank dear this is in reply to a letter dated date requesting that bank be granted an extension of time under sec_301_9100-3 of the procedure and administration regulations to complete its compliance with the requirements of revproc_97_18 1997_1_cb_642 revproc_97_18 provides an exclusive automatic procedure for certain banks to follow in changing from the sec_585 reserve_method of accounting for bad_debts to the sec_166 specific_charge-off_method in order to elect s_corporation status for the tax_year parent is a calendar_year taxpayer that uses the cash_method_of_accounting it owns of the outstanding_stock of bank with which it files a consolidated_return parent elected to become an s_corporation by timely filing a form_2553 election by a small_business_corporation effective for its tax_year in addition parent elected to treat bank as a qualified_subchapter_s_subsidiary effective for the tax_year hence bank must change from the sec_585 reserve_method of accounting for bad_debts to the sec_166 specific_charge-off_method in and revproc_97_18 applies to this change in changing from the sec_585 reserve_method to the sec_166 specific_charge-off_method bank complied only partially with the requirements of revproc_97_18 its failure to comply completely with these requirements was an error of the independent accounting firm that prepared parent’s and bank’s s_corporation federal_income_tax return bank has requested an extension of time under sec_301_9100-3 to complete the compliance with revproc_97_18 sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a plr-103947-99 notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides special rules for accounting_method regulatory elections this section provides in relevant part that the interests of the government are deemed to be prejudiced by granting an extension of time except in unusual and compelling circumstances if the accounting_method regulatory election is subject_to the procedure described in sec_1_446-1 requiring the advance written consent of the commissioner or if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 based on the information provided and the representations made it is held that bank is deemed to have acted reasonably and in good_faith and that granting an extension of time to allow bank to complete its compliance with revproc_97_18 would not prejudice the interests of the government under the provisions of sec_301_9100-3 accordingly bank is granted an extension of time until days after the date of this letter to complete its compliance with revproc_97_18 no opinion is expressed as to the tax treatment of the transaction under the provisions of any other sections of the code and regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction which are not specifically set forth by the above ruling further no opinion is expressed as to whether bank’s tax plr-103947-99 liability is not lower in the aggregate for all years to which the regulatory election applies than bank’s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon an audit of the federal_income_tax returns involved the district director’s office will determine bank’s tax_liability for the years involved if the district director’s office determines bank’s liability is lower that office will determine the federal_income_tax effect a copy of this letter will be forwarded to the district_director this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to bank’s authorized representative sincerely yours assistant chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
